Citation Nr: 9900487	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-50 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had honorable active service from June 1971 to 
August 1979.  He had additional military service from August 
1979 to August 1984 that has been found to be dishonorable 
and which may not serve as the basis for any grant of service 
connection by the VA.  

The veteran seeks to reopen with submission of new and 
material evidence his claim for service connection for a skin 
condition, which was previously denied by final rating action 
in December 1992.  


REMAND

The veteran has consistently alleged treatment for a skin 
condition during his honorable service period.  A report of 
service examination in March 1980 shows the presence of a 
skin condition at that time.  Also, a service record, dated 
in December 1982, reports a history of a skin condition 
dating back to 1979.  

Multiple attempts by the RO to obtain the service medical 
records for the veterans honorable period of service using 
his social security number have been unsuccessful.  The 
record shows that the veteran has also been unsuccessful in 
his own attempts to obtain his missing service medical 
records.  

On his initial claim for pension benefits, dated in 1991, the 
veteran reported his service number as B [redacted] SSN.  
On VA Form 21-22, dated in March 1998, the veteran reported 
his service number as B [redacted].  In correspondence to 
the RO, dated in December 1997, the veteran asked that a 
records search be made using his service number, B [redacted].  
An undated and unsigned notation on the veterans 
correspondence states, this SN belongs to another 
veteran.  There is no indication of when or where this 
noted information was obtained.  It is also not shown that 
the veteran was ever advised that he had furnished an 
incorrect service number or was given the opportunity to 
provide the correct number for an additional search.  

Both the veteran and the RO have exerted great effort to 
obtain the veterans missing service medical records without 
success.  However, since these records are so vital to the 
veterans claim, the Board is of the opinion that based on 
the foregoing, an additional attempt is warranted to obtain 
these crucial records.  Therefore, pursuant to VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), the Board is deferring adjudication of the issue 
prepared and certified for appellate review pending a remand 
of the case to the RO for further development as follows:

1. The RO should ask the veteran to 
furnish his correct service number, so 
that the RO may make a final attempt to 
obtain the veterans missing service 
medical records prior to further 
appellate review.  If the veteran is 
unable to furnish his correct service 
number, then the RO should attempt to 
obtain said number from the appropriate 
service department and have an additional 
search conducted based on any information 
obtained.  If there is no such service 
number or if the service number is 
unavailable, then such should be stated 
in the record.  

2.  After undertaking any indicated 
development in addition to that specified 
above, the RO should readjudicate the 
issue on appeal.  

If the claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case covering any new evidence.  After providing 
adequate opportunity for response, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
